Citation Nr: 0429921	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-02 769A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for heart disease, claimed 
as secondary to complications associated with a service-
connected duodenal ulcer.

Entitlement to service connection for a respiratory disorder 
manifested by shortness of breath, claimed as secondary to 
complications associated with a service-connected duodenal 
ulcer.

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 60 percent disabling.

Entitlement to a total disability rating based on individual 
unemployability (TIDU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1941 to February 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and April 2003 decision by 
the Department of Veterans Affairs (VA) Boise, Idaho, 
Regional Office (RO).  The May 2002 rating decision increased 
the veteran's disability rating for a duodenal ulcer to 60 
percent.  The veteran appeals for a higher rating.  The April 
2003 decision denied entitlement to TDIU.

In September 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
October 2004, the Board granted this motion.

The Board notes that the issues of entitlement to secondary 
service connection for heart disease and a respiratory 
disability manifested by shortness of breath were denied in a 
January 2004 rating decision.  The veteran, in a January 2004 
statement expressed disagreement with that decision.  To 
date, he as not been sent a statement of the case addressing 
these issues.  In light of the present procedural posture of 
these claims, the Board is obligated to remand them for 
proper development, to include issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, the claims of secondary service connection for 
heart disease and a respiratory disability manifested by 
shortness of breath are addressed in the REMAND portion of 
the decision below.  

The issue of a scheduler rating in excess of 60 percent for 
the veteran's service-connected duodenal ulcer is the subject 
of the Board decision below; the question of whether an 
extraschedular rating is warranted for the veteran's duodenal 
ulcer is addressed in the remand appended to this decision.  
This latter claim, and the issues of secondary service 
connection for heart disease and a respiratory disability 
manifested by shortness of breath, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  As 
the issue of entitlement to TDIU is inextricably intertwined 
with the claims being remanded, adjudication of the TDIU 
issue must be deferred.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for a duodenal ulcer has 
been obtained, and the VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to the 
claim, the evidence necessary to substantiate the claim, and 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's duodenal ulcer is productive of severe 
symptomatology; however, the current 60 percent rating is the 
maximum evaluation allowed under the applicable scheduler 
rating criteria.


CONCLUSION OF LAW

A scheduler rating in excess of 60 percent for a duodenal 
ulcer is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
December 201, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the applicable scheduler criteria for 
rating a duodenal ulcer and such have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this instance, VCAA notice was provided to the veteran in 
December 2001, prior to the May 2002 decision that is the 
subject of this decision.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  
VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Moreover, 
the only issue adjudicated by this Board decision is whether 
the veteran is entitled to a scheduler rating in excess of 60 
percent for his duodenal ulcer and, as explained below, his 
current 60 percent rating is the maximum scheduler rating 
allowed under the applicable diagnostic code.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

There is no reasonable possibility that further development 
of the claim by VA would result in an increased scheduler 
rating for the veteran's duodenal ulcer.  The veteran has 
been afforded a VA examination that is was adequate for 
rating purposes.  Moreover, as noted above, the current 60 
percent evaluation is the maximum scheduler rating allowed 
under the applicable scheduler rating criteria.  (The 
question of whether an extraschedular rating is warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
addressed in the remand below.)  Under these circumstances, 
there is no further duty to provide an examination or medical 
opinion with regard to this claim.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.
  
II.  Factual Background

Service medical records reflect treatment for a duodenal 
ulcer.  When he was seen in February 1944 while on active 
duty, a history of symptoms three years prior to service was 
noted.  An April 1944 rating decision granted service 
connection for a duodenal ulcer, based on aggravation during 
service, and assigned an initial disability rating of 10 
percent.  

A December 1946 rating decision increased the veteran's 
disability rating to 20 percent.  Following a brief reduction 
to zero percent, the rating for the veteran's duodenal ulcer 
was increased to 10 percent in 1954, to 20 percent in October 
1989, to 40 percent in June 1997, and 60 percent by the May 
2002 RO decision that is the subject of this appeal.  

An October 2000 private treatment note indicated that the 
veteran presented to a hospital emergency room after nearly 
passing out due to extreme dizziness.  The veteran was 
stabilized with a unit of blood.  The discharge diagnosis was 
gastrointestinal bleed, probably upper, secondary to peptic 
ulcer and gastric arteriovenous malformations (AVMs).

A November 2000 private treatment note reported that the 
veteran was evaluated for gastrointestinal bleeding.  The 
private physician noted two gastric AVMs, one quiescent and 
one bleeding.

A June 2001 VA treatment note stated that the veteran's 
gastrointestinal symptoms were stable.  His appetite was 
reported to be good.  Nausea was noted to be infrequent.  The 
veteran's weight was stable.  His bowel habits were normal, 
aside from "spells" of diarrhea or constipation.

A January 2002 private treatment note indicated that the 
veteran was seen for multiple medical problems including 
coronary artery disease, gastric AVMs, chronic obstructive 
pulmonary disease, pneumonia, anemia, chronic renal 
insufficiency, hypertension, hyperlipidemia, and carotid 
vascular disease.  The veteran presented to an emergency room 
after experiencing two episodes of black, tarry stools (bowel 
movements).  He did not report much abdominal pain.

A June 2002 VA treatment note reported that the veteran's 
gastrointestinal symptoms were stable.  He reported being 
hospitalized intermittently for cardiac problems, anemia, 
transfusions and pneumonia.  A January 2003 VA treatment note 
indicated that the veteran reported a June 2002 
hospitalization for a bleeding ulcer, myocardial infarction 
and stroke.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 2003.  He stated he was currently 
retired but was previously employed in construction and was a 
superintendent prior to retirement.  The veteran further 
testified that, while he was employed, he was unable to work 
on accession because of symptoms related to his ulcer.  He 
indicated that he spent most of his time at home and his son 
did his errands and helped around the house.  He said that 
pain from his ulcer occasionally woke him at night and 
limited his activities.  The veteran also testified that he 
was unable to work because of his ulcer, heart, back and lung 
disease.

In a medical statement dated in June 2004, R.A.A, M.D., 
reported that the veteran's condition was unstable with 
"bad" lungs and heart.  It was also noted that he had had 
increased frailty over the last several months without an 
acute illnesses. Treatment records received by the RO in July 
2004, dated from April to June 2004, relate primarily to 
heart and lung disease.  There records were accompanied by a 
waiver of RO review of the evidence.  While the waiver was 
submitted by the veteran's representative on behalf of the 
veteran, without a signature from the veteran, this 
additional evidence is not relevant to the issue that is the 
subject of this decision.  38 C.F.R. §§ 19.37, 20.1304.  

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A duodenal ulcer is assigned a 60 percent evaluation for a 
severe case, which is manifested by pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena and weight loss productive of 
serious impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2003).  60 percent is the maximum disability 
rating available under the this Diagnostic Code.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The medical evidence shows that the veteran's service-
connected duodenal ulcer remains symptomatic and productive 
of significant impairment.  However, the current 60 percent 
rating contemplates severe symptomatology.  In fact, the 
veteran is currently in receipt of the maximum evaluation 
available under the applicable scheduler rating criteria 
found in 38 C.F.R. § 4.114, Diagnostic Code 7305.  As the 
veteran is already in receipt of the highest schedular rating 
available under the appropriate rating code, there is no 
provision for an assignment of an increased scheduler rating.  
The question of whether an extraschedular rating is warranted 
for the veteran's duodenal ulcer under the provisions of 38 
C.F.R. § 3.321(b)(1) is addressed in the remand below.


ORDER

Entitlement to a scheduler rating in excess of 60 percent for 
a duodenal ulcer is denied.




REMAND

The Board notes that the veteran has submitted a timely 
notice of disagreement with regard to a January 2004 rating 
decision that denied secondary service connection for heart 
disease and a respiratory disorder manifested by shortness of 
breath.  To date, the veteran has not been sent an SOC with 
regard to these issues.  Thus, these claims must be remanded 
for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Under Secretary 
or Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds that, after the appropriate 
development has been completed, the RO should refer this case 
to the Chief Benefits Director for consideration of whether 
an extraschedular rating is warranted for the veteran's 
duodenal ulcer under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, these claims are REMANDED for the following:

1.  The RO should issue a statement of 
the case as to the issues of entitlement 
to secondary service connection for heart 
disease and a respiratory disorder 
manifested by shortness of breath.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal. See 38 C.F.R. 
§ 20.302(b) (2003).  He must also be 
provided an opportunity for a hearing on 
these issues.  Thereafter, if an appeal 
has been perfected, it should be returned 
to the Board for appellate review.

2.  After any additional indicated 
development has been completed, the RO 
should readjudicate the claim for a TDIU 
and, if that claim remains denied, refer 
this case to the Chief Benefits Director 
for consideration of whether an 
extraschedular rating is warranted for 
the veteran's duodenal ulcer under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

If any benefit sought on appeal remains 
denied, the veteran should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



